Exhibit 10.1
 


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of October 4, 2016 (this
“Amendment”), is entered into among DeVry Education Group Inc., a Delaware
corporation (“DeVry”), the Designated Borrowers party hereto, the Lenders party
hereto and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement (as
defined below).


RECITALS


A.            DeVry, the Designated Borrowers party thereto, the Lenders from
time to time party thereto and the Administrative Agent entered into that
certain Credit Agreement, dated as of March 31, 2015 (as amended or modified,
the “Credit Agreement”).


B.            The parties hereto have agreed to amend the Credit Agreement as
provided herein.


C.            In consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows.


AGREEMENT


1.            Amendments to Credit Agreement.


(a)            The following definitions are hereby added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
1

--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(b)            The definition of “Arranger” in Section 1.1 of the Credit
Agreement is hereby amended to read as follows:


“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.


(c)            Paragraph (b) of the definition of “Change of Control” in Section
1.1 of the Credit Agreement is hereby amended to read as follows:


(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
 
(d)            The definition of “Defaulting Lender” in Section 1.1 of the
Credit Agreement is hereby amended to read as follows:
 
“Defaulting Lender” means, subject to Section 2.16(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and DeVry in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified DeVry, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or DeVry, to confirm in
writing to the Administrative Agent and DeVry that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and DeVry), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to DeVry, the L/C Issuer, the Swing Line
Lender and each other Lender promptly following such determination.
2

--------------------------------------------------------------------------------

 
(e)            The first paragraph of the definition of “Interest Period” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Revolving Loan Notice provided that:
 
(f)            The definition of “Letter of Credit Sublimit” in Section 1.1 of
the Credit Agreement is hereby amended to read as follows:
 
“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
(g)            Clause (i) of the first proviso of Section 2.2(a) of the Credit
Agreement is hereby amended to read as follows
 
             (i)            two Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Revolving Loans,
 
(h)            Section 2.16(b) of the Credit Agreement is hereby amended to read
as follows:
3

--------------------------------------------------------------------------------



(b)            Reallocation of Pro Rata Shares to Reduce Fronting Exposure. 
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.3 and 2.4, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default exists; and (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Lender.  Subject to Section 11.26, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.


(i)            A new Section 5.23 is hereby added to the Credit Agreement to
read as follows:


Section 5.23                          EEA Financial Institution.


No Loan Party is an EEA Financial Institution.


(j)            A new Section 11.26 is hereby added to the Credit Agreement to
read as follows:


Section 11.26               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.
 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.


2.            Effectiveness; Conditions Precedent.  This Amendment shall be
effective upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrowers, the Required Lenders and the Administrative
Agent.
4

--------------------------------------------------------------------------------



3.            Ratification of Credit Agreement.  Each Borrower acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents.  This
Amendment is a Loan Document.


4.            Authority/Enforceability.  Each Borrower represents and warrants
as follows:


(a)            It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)            This Amendment has been duly executed and delivered by such
Borrower and constitutes its legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) applicable Debtor Relief Laws and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).


(c)            No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Borrower of this Amendment.


(d)            The execution and delivery of this Amendment does not (i)
violate, contravene or conflict with any provision of its Organization Documents
or (ii) materially violate, contravene or conflict with any Laws applicable to
it.


5.            Representations and Warranties.  Each Borrower represents and
warrants to the Lenders that after giving effect to this Amendment (a) the
representations and warranties set forth in Article V of the Credit Agreement
are true and correct as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (b) no event has
occurred and is continuing which constitutes a Default or an Event of Default.


6.            Counterparts/Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Amendment by telecopy or other secure
electronic format (.pdf) shall be effective as an original.


7.            GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 

 
DEVRY EDUCATION GROUP INC.
         
By:
             
Name:
             
Title:
                     
GLOBAL EDUCATION INTERNATIONAL, INC.
               
By:
             
Name:
             
Title:
                     
GLOBAL EDUCATION INTERNATIONAL B.V.
                   
By:
             
Name:
             
Title:
           

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

         
BANK OF AMERICA, N.A., as 
 
Administrative Agent
               
By:
             
Name:
             
Title:
           

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

         
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
               
By:
             
Name:
             
Title:
                   

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
         
By:
             
Name:
             
Title:
                   

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
BANK OF MONTREAL, as a Lender
               
By:
             
Name:
             
Title:
                   

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
THE NORTHERN TRUST COMPANY, as a Lender
               
By:
             
Name:
             
Title:
                   

 




FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
FIFTH THIRD BANK, as a Lender
         
By:
             
Name:
             
Title:
                   

 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
ASSOCIATED BANK, N.A., as a Lender
         
By:
             
Name:
             
Title:
                   

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
               
By:
             
Name:
             
Title:
                   

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender
         
By:
             
Name:
             
Title:
                           

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.

--------------------------------------------------------------------------------

 

 
LAKE FOREST BANK AND TRUST COMPANY, as a Lender
         
By:
             
Name:
             
Title:
   

 
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
DEVRY EDUCATION GROUP INC.
 